Citation Nr: 1813755	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  15-37 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for tinnitus.

2.  Entitlement to an effective date earlier than August 21, 2013 for the grant of service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for erectile dysfunction (ED).

5.  Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus.

6.  Entitlement to service connection for a vision disorder.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder, other than Tourette's syndrome, to include as secondary to service-connected tinnitus.

9.  Entitlement to service connection for a sleep disorder.

10.  Entitlement to service connection for a left knee disorder.

11.  Entitlement to service connection for a right knee disorder.

12.  Entitlement to service connection for a left hip disorder.

13.  Entitlement to service connection for a right hip disorder.

14.  Entitlement to service connection for a left ankle disorder.

15.  Entitlement to service connection for a right ankle disorder.

16.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lumbar degenerative disc disease and, if so, whether service connection for a low back disorder is warranted.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel
INTRODUCTION

The Veteran had active service from November 1996 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Des Moines, Iowa which granted service connection for tinnitus, assigning a 10 percent disability rating effective August 21, 2013; denied service connection for bilateral hearing loss, ED, headaches, a vision disorder, a neck disorder, an acquired psychiatric disorder, a sleep disorder, a bilateral knee disorder, a bilateral hip disorder, and a bilateral ankle disorder; and found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for a lumbar spine disorder.  

This matter also comes before the Board on appeal from a May 2017 rating decision which denied a TDIU.  Significantly, the Veteran submitted a timely notice of disagreement of this decision in June 2017 and this issue was included in a June 2017 supplemental statement of the case (SSOC).  While the Veteran did not formally perfect an appeal as to this issue after the issuance of a statement of the case (SOC), the Board notes that the Veteran was, mistakenly, never issued an SOC on the TDIU issue and this issue was, instead, included in the June 2017 SSOC.  As such, the Board will take jurisdiction of this issue pursuant to Percy v. Shinseki, 23 Vet. App. 37, 45   (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

This case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).

The issues of entitlement to service connection for a low back disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.  

2.  On August 21, 2013, the Veteran submitted a claim for service connection for various disabilities, including tinnitus and, in a May 2014 rating decision, the RO granted service connection for tinnitus, assigning a 10 percent disability rating with an effective date of August 21, 2013, the date of receipt of the Veteran's claim for service connection.  The Veteran submitted a timely notice of disagreement as to the effective date assigned in this decision.   

3.  No formal or informal claim for service connection for tinnitus was filed prior to August 21, 2013.

4.  Bilateral hearing loss did not manifest within one year of the Veteran's discharge from service and it is not shown to be causally or etiologically related to any disease, injury, or incident during service.

5.  The evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had ED.

6.  Resolving all doubt in his favor, a headache disorder is related to the Veteran's service-connected tinnitus.

7.  The evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had a vision disorder.

8.  The evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had a neck disorder.

9.  Resolving all doubt in his favor, depressive disorder is related to the Veteran's service and/or service-connected tinnitus.

10.  The Veteran's sleep disorder cannot be dissociated from his newly service-connected acquired psychiatric disorder.

11.  The evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had a left knee disorder.

12.  The evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had a right knee disorder.

13.  The evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had a left hip disorder.

14.  The evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had a right hip disorder.

15.  The evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had a left ankle disorder.

16.  The evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had a right ankle disorder.

17.  In a final decision issued in September 2010, the RO denied the Veteran's claim of entitlement to service connection for lumbar degenerative disc disease.

18.  Evidence added to the record since the final September 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.



CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6260 (2017).

2.  The criteria for an effective date prior to August 21, 2013, for the award of service connection for tinnitus have not been met. 38 U.S.C. §§ 5101, 5110, 5111 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  Service connection for ED is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5.  The criteria for service connection for a headache disability are met.  38 U.S.C. §§ 1101, 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6.  Service connection for a vision disorder is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

7.  Service connection for a neck disorder is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

8.  The criteria for service connection for depressive disorder are met.  38 U.S.C. §§ 1101, 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

9.  The criteria for service connection for a sleep disorder are met.  38 U.S.C. §§ 1101, 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

10.  Service connection for a left knee disorder is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

11.  Service connection for a right knee disorder is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

12.  Service connection for a left hip disorder is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

13.  Service connection for a right hip disorder is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

14.  Service connection for a left ankle disorder is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

15.  Service connection for a right ankle disorder is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

16.  The September 2010 rating decision that denied service connection for lumbar degenerative disc disease is final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

17.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran nor his representative in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claims of service connection for ED, a vision disorder, a neck disorder, and disorders of the bilateral knees, hips, and ankles.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has not demonstrated that he currently has ED, a vision disorder, a neck disorder, and disorders of the bilateral knees, hips, and ankles.  Therefore, VA has no obligation to obtain an examination for these issues.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.



II. Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

The facts of this case are not in dispute.  The Veteran was diagnosed with tinnitus during a May 2014 VA audiological examination.  Service connection for this disability was established in a May 2014 rating decision.  The RO evaluated the Veteran's tinnitus as 10 percent disabling.  

The Veteran's current bilateral tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Under DC 6260 a 10 percent disability rating is the maximum rating available.  Also, DC 6260 explicitly states it is permissible to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Note 2.  While the Veteran experiences tinnitus in both ears, the Board concludes that the currently assigned 10 percent disability rating is the highest rating assignable under DC 6260.  Although the Veteran may argue that because he has bilateral tinnitus, each ear should be rated separately, there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board also finds that no higher schedular evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  There is no evidence that the Veteran suffers from any other disease of the ear for which additional compensation could be awarded.  Because there is a specific diagnostic code to evaluate tinnitus, consideration of other diagnostic codes for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the rating assigned is appropriate and there is no basis for higher schedular ratings.  

III.  Earlier Effective Date Analysis

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service, or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. 
§ 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary (i.e., VA Form 21-526).  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id.  

In the instant case, the VA received the Veteran's original claim of entitlement to service connection for tinnitus on August 21, 2013.  There is no formal or informal claim for service connection for such disability prior to that date.  

A review of the claims file shows that the Veteran was first diagnosed with tinnitus in May 2014 but first began having symptoms of tinnitus during his military service.  While it is clear that the Veteran began experiencing tinnitus prior to the August 21, 2013 effective date, this is insufficient to establish that he is entitled to an earlier effective date under VA's governing laws and regulations.  In this regard, the effective date of an award of service connection is assigned not based on the date the Veteran claims the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).

The Veteran does not contend and the record does not show a claim for tinnitus prior to August 21, 2013.  Therefore, based on the above-stated facts and regulations, the Board finds that the legally correct date for the award of service connection for tinnitus is August 21, 2013, the date VA received the Veteran's original claim of entitlement to service connection for such disability.  As such, the Veteran is not entitled to an earlier effective date and his claim must be denied.

III.  Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Bilateral hearing loss

The Veteran contends that his current bilateral hearing loss is a result of exposure to acoustic trauma during his military service.  Significantly, the Veteran is service connected for tinnitus based, in part, on his exposure to gunfire during basic training.  As such, his claim of in-service noise exposure is presumed credible and an in-service injury of acoustic trauma is acknowledged.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran's available service treatment records are negative for hearing loss during service.  Significantly, an audiological examination report conducted in October 1996, immediately prior to his service, reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
15 dB
10 dB
20 dB
10 dB
Left Ear
10 dB
15 dB
20 dB
20 dB
15 dB

An audiological examination report conducted in November 1996, during the Veteran's service, reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
10 dB
15 dB
25 dB
10 dB
Left Ear
15 dB
15 dB
25 dB
20 dB
20 dB
 
The earliest post-service indication of hearing problems is the Veteran's August 2013 claim for service connection for bilateral hearing loss.  In connection with this claim he was afforded a VA audiological examination in May 2014.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
15 dB
15 dB
25 dB
30 dB
Left Ear
20 dB
20 dB
30 dB
30 dB
40 dB


Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
21 dB
Left Ear
30 dB

Speech discrimination
Right Ear
92%
Left Ear
94%

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385.    
Therefore, as the Veteran has a current diagnosis of bilateral hearing loss, the remaining inquiry is whether such is related to his in-service noise exposure.

The May 2014 VA examiner noted the Veteran's military noise exposure but opined that it was less likely as not that a hearing loss disability is caused by or the result of an event in military service.  As rationale for this opinion, the examiner noted that the October 1996 and November 1996 audiological examinations show normal hearing bilaterally, without a significant threshold shift between the two.  While there was a slight threshold shift in comparing the October and November 1996 examination reports, the shift was less than 10 dB.  According to Cathart & Jerger: Preferred Method for Clinical Determination of Pure-Tone Thresholds, JSHD 24, 330-345 (1959), for a threshold shift to be considered a significant change, it must change more than 10 dB.  Since the Veteran's hearing did not change by more than 10 dB, it was less likely than not that there had been a significant change in hearing.  It was also less likely than not that the Veteran's current hearing loss was due to his military noise exposure.  

Based on the foregoing, the Board finds that the probative evidence of record fails to show a link between the Veteran's in-service noise exposure and his current bilateral hearing loss.  As above, the May 2014 VA examiner reviewed the claims file, interviewed the Veteran, and performed  an audiological examination.  The examiner specifically noted the Veteran's normal audiological evaluations during service, his history of noise exposure during service, and opined that it was less likely than not that hearing loss is related to military service.  The Board accords great probative weight to the May 2014 VA examiner's opinion as the opinion contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion of record. 

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert, 21 Vet. App. at 462 (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current hearing loss and his in-service noise exposure.

In this regard, assessing the impact noise has on an individual's ability to hear involves consideration of the way humans process noise and the type, frequency, and volume of noise exposure.  There is no indication that the Veteran possesses an expertise in such area.  Moreover, he has offered only conclusory statements regarding the relationship between his in-service exposure to noise and his current bilateral hearing loss.  Therefore, as the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran.

Furthermore, any allegation of a continuity of hearing loss symptomatology since service is inconsistent with the record.  As above, the first indication of bilateral hearing loss is the Veteran's August 2013 claim.  Moreover, the record fails to show that the Veteran manifested hearing loss within the first year following his active duty service discharge in December 1996.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for bilateral sensorineural hearing loss.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for bilateral hearing loss.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

2.  ED, vision, neck, knees, hips, and ankles

The Veteran contends that he suffers from ED, a vision disorder, a neck disorder, and disorders of the bilateral knees, hips, and ankles due to his military service.  With regard to his claimed ED, in December 2013 correspondence, the Veteran wrote that, during his service, the Navy put "peter melt" in his food and drink which caused his penis to shrink considerably and make it difficult for him to obtain an erection.  The Veteran has not explained why a vision disorder, a neck disorder, and/or disorders of the bilateral knees, hips, and/or ankles are related to his military service.

Service treatment records are negative for ED, a vision disorder, a neck disorder, and/or disorders of the bilateral knees, hips, and ankles.  VA treatment records dated through August 2017 and private treatment records dated through June 2010 are negative for ED, a vision disorder, a neck disorder, and/or disorders of the bilateral knees, hips, and ankles.  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In the absence of competent medical evidence of current ED, a vision disorder, a neck disorder, and/or disorders of the bilateral knees, hips, and ankles, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107(b).

3.  Headaches

The Veteran contends that he suffers from headaches which began shortly after his discharge from military service and are related to his service-connected tinnitus.  In support of his claim, he submitted an October 2014 Headaches Disability Benefits Questionnaire from Dr. H.S.  Dr. H.S. diagnosed migraine including migraine variants and noted that such headaches began within 60 days of the Veteran's discharge from military service.  Significantly, Dr. H.S. opined that the Veteran's headaches were aggravated by his service-connected tinnitus.  In support of this opinion, Dr. H.S. noted that tinnitus directly affects the frequency and severity of migraine episodes and submitted medical treatise evidence noting a link between headaches and tinnitus.  

A VA medical opinion was obtained in February 2017.  Significantly, the Veteran was not examined but the examiner reviewed the claims file and opined that the Veteran's headaches were not related to his service-connected tinnitus.  As rationale for this opinion, the examiner wrote that while organic tinnitus (from disease or injury) has been associated with headaches, there is no evidence linking subjective tinnitus to headaches.  According to the VA examiner, the Veteran's tinnitus is subjective and not due to disease or injury and is not the etiology responsible for headaches.  According to the examiner, there is no evidence that subjective tinnitus has permanently aggravated a headache condition beyond its natural progression.    

Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for a headache disability is warranted.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of headache disability, specifically "migraine including migraine variants."  Furthermore, there is medical evidence that such disability is related to the Veteran's service-connected tinnitus.  While the February 2017 VA examiner found that the Veteran had subjective rather than objective tinnitus, and that only objective tinnitus has been linked to headaches, the Board questions how the February 2017 VA examiner could make this determine without examining the Veteran.  Furthermore, the medical treatise evidence submitted by Dr. H.S. does not differentiate between subjective and objective tinnitus.    

Accordingly, the Board resolves all doubt in favor of the Veteran and finds that a headache disability is related to his service-connected tinnitus.  Therefore, service connection for such disorder is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.

4. 
Acquired psychiatric disorder

The Veteran contends that he suffers from an acquired psychiatric disorder (other than his Tourette's syndrome) which began during his military service and is also aggravated by his service-connected tinnitus.  Significantly, while the Veteran was found to have a chronic motor tic disorder (later determine to be Tourette's syndrome) during his military service and was medically separated from service due to this disorder less than a month after his enlistment from service, in March 2014 correspondence the Veteran indicated that he was not pursuing a claim for service connection for Tourette's syndrome.  

The Veteran's service treatment records do not show any psychiatric disorder other than his chronic motor tic disorder.  Post-service treatment records show diagnoses of Tourette's syndrome and depressive disorder as early as April 1999 and show a diagnosis of adjustment disorder as early as December 2000.  Significantly, the Veteran was awarded Social Security disability benefits for various disorders, to include an adjustment disorder effective December 2000.  

The Veteran submitted a claim for service connection for an acquired psychiatric disorder in August 2013.  In support of this claim, he submitted a February 2015 Psychiatric Disability Benefits Questionnaire from Dr. H.H.G.  Dr. H.H.G. diagnosed depressive disorder due to another medical condition with mixed features and also noted the Veteran's history of Tourette's syndrome, ADHD (attention deficit hyperactivity disorder), and fetal alcohol syndrome.  Significantly, Dr. H.H.G. opined that the Veteran's service-connected tinnitus is more likely than no aggravating his depressive disorder.  In support of this opinion, Dr. H.H.G. noted that the Veteran's tinnitus makes it very difficult for him to carry on conversations and, therefore, he no longer socialized with others.  Dr. H.H.G. also noted a May 2014 VA audiological examination report showing that the Veteran's tinnitus impacted his ordinary conditions of daily life, including his ability to work.  Also, Dr. H.H.G. submitted medical treatise evidence noting a relationship between tinnitus and depressive disorder.

The Veteran was afforded a VA psychiatric examination in March 2017.  This examiner diagnosed Tourette's syndrome, ADHD, and fetal alcohol syndrome.  The VA examiner reviewed Dr. H.H.G.'s report and disagreed with her assessments and conclusions.  The VA examiner was concerned that Dr. H.H.G. did not diagnose Tourette's syndrome or ADHD (despite mentioning in in his mental health history).  Dr. H.H.G. also did not appear to take these disorders into consideration when discussing the Veteran's current symptoms and impairment.  She simply attributed all of his current symptoms and impairment to a depressive disorder due to tinnitus while disregarding the other disorders.  The VA examiner opined that the Veteran's symptoms are better accounted for by his Tourette's syndrome, ADHD, and residual effects of fetal alcohol syndrome.  Furthermore, the medical treatise evidence Dr. H.H.G. submitted did not provide any evidence of a direct causal link between tinnitus and depression.  

In a December 2017 addendum opinion, Dr. H.H.G. wrote that she did address the Veteran's Tourette's syndrome and ADHD in her February 2015 report and that these disorders did not require further mention as they pre-existed the Veteran's military service.  Dr. H.H.G. noted that the Veteran's December 2000 diagnosis of adjustment disorder and noted that, in the December 2000 report, the physician noted the correlation between his Tourette's syndrome and his mood disorder, in that the Veteran had "suffered humiliation and ridicule treatment his entire life and he tends to avoid being around people as a result."  

Dr. H.H.G. wrote that the Veteran was put under a great deal of stress and ridicule due to his Tourette's syndrome during his military service which caused anxiety and depression.  He was repeatedly told to stop twitching and was also called horrible names and hazed repeatedly.  The Veteran reported that he was eligible to remain in the Navy in spite of his Tourette's, however he was afraid to continue because of the stressful and dangerous situation he was in and discharged after one month.  Dr. H.H.G. noted that, in an October 2017 statement, the Veteran's wife wrote about how the Veteran was bullied and hazed in service.  The Veteran's wife recounted that she first met the Veteran a few months before he joined the Navy in May 1996.  At that time, the Veteran was fun and outgoing without anger issues.  She reported that he was excited to join the service.  However, after he joined the service, the Veteran would take to her on the phone and disclose to her how badly he was being made fun of because of his Tourette's.  He was constantly being called something other than his name including retard, stupid, dumb, and twitcher.  He was even physically smacked for twitching.  The Veteran's wife noted that the Veteran was not bitter or self-conscious about his Tourette's syndrome prior to his service, but after the bullying and ridicule he experienced in the Navy, he came out a different person.  The Veteran's wife described personality changes within the Veteran after service which, according to Dr. H.H.G., were consistent with his diagnosis of depressive disorder.  The Veteran's wife also noted a change in the Veteran's sleeping patterns and trouble with sleeping upon his return from service, also consistent with the depressive disorder.  

Dr. H.H.G. concluded that while the Veteran's Tourette's syndrome, fetal alcohol syndrome, and ADHD are significant diagnoses that affect the Veteran's mental capacity, based on the history provided by the Veteran and his wife, the record suggests that the Veteran's depressive disorder was as likely as not caused by his military service and the intense ridicule that he experienced during that time.  Dr. H.H.G. also reaffirmed her prior opinion that the Veteran's tinnitus does have an aggravating impact on his depressive disorder.  Specifically, the Veteran's service-connected tinnitus permanently aggravates the Veteran's depressive disorder which began in service and has continued uninterrupted.  Finally, Dr. H.H.G. opined that the Veteran's symptoms complex cannot be differentiated between his depressive disorder and neurocognitive disorders.  The conditions present overlapping impairments which are severe enough to prevent the Veteran from sustaining substantial gainful employment.  

Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disability is warranted.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of depressive disorder.  Furthermore, there is medical evidence that such disability is related to the Veteran's military service on a direct basis and also aggravated by the Veteran's service-connected tinnitus.  While the March 2017 VA examiner found that the Veteran does not have depressive disorder and only has Tourette's syndrome and ADHD, the examiner did not address the diagnoses of depressive disorder as early as April 1999 and adjustment disorder as early as December 2000.  Furthermore, while the March 2017 VA examiner disputes the possibility of a relationship between the Veteran's psychiatric disability and his service-connected tinnitus there is no medical opinion refuting Dr. H.H.G.'s opinion that the Veteran's depressive disorder is directly related to his military service.  

Accordingly, the Board resolves all doubt in favor of the Veteran and finds that an acquired psychiatric disorder is related to the Veteran's military service.  Therefore, service connection for such disorder is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.

5. Sleeping Disorder

As above, the Board has granted service connection for an acquired psychiatric disorder.  Significantly, in a February 2015 Psychiatric Disability Benefits Questionnaire from Dr. H.H.G it is noted that the Veteran's depressive disorder results in chronic sleep impairment.  As such, the Board finds that service connection for a sleep disorder is warranted.  Significantly, the symptoms of the Veteran's sleep disorder overlap with his service-connected major depression.  When, as here, it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In view of the foregoing, the Board finds that the symptoms of the Veteran's sleep disorder cannot be dissociated from the Veteran's newly service-connected acquired psychiatric disorder.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a sleep disorder.  38 U.S.C.A. § 5107(b).  

V.  New and Material Evidence Analysis

With regard to the low back issue, the Veteran's original claim of entitlement to service connection for lumbar degenerative disc disease was denied by a September 2010 decision.  At such time, the RO noted that the Veteran's service treatment records were negative for an indication of a back disorder and that there was no evidence of a back disorder until years after service.  Thus, the RO found that the evidence received failed to establish any relationship between the Veteran's current back disorder and his military service and denied service connection for a back disorder.  In September 2010, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for a back disorder was received until August 2013, when VA received his application to reopen such claim.  Therefore, the September 2010 rating decision is final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is not applicable as no evidence pertaining to the Veteran's claim for service connection for a low back disorder was received prior to the expiration of the appeal period stemming from the September 2010 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, no additional records have been received since the September 2010 rating decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, at the time of the September 2010 rating decision, the evidence of record included the Veteran's service treatment records which were negative for complaints or treatment for a back disorder as well as post-service medical evidence of a back disorder years after service.  Specifically, a March 2010 private treatment record notes a history of back pain for the past five years and includes a magnetic resonance imaging (MRI) scan of the back showing lumbar degenerative disc disease.  Relevant evidence received since the September 2010 rating decision includes December 2013 and February 2014 statements from the Veteran wherein he wrote that he began experiencing back pain in service following an injection in his butt which has continued since service.  The Veteran also wrote that, while a March 2010 private treatment record noted an injury to the back in 2005, the Veteran wrote that this history was inaccurate and that he reinjured his back in 2005 but that the original injury occurred during his military service.  

The Board finds that the evidence received since the prior final decisions is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence provides evidence of an in-service back injury as well as a continuity of symptomatology of back pain since service.  As the claim for service connection for lumbar degenerative disc disease was previously denied based on the absence of a nexus between this disorder and the Veteran's military service, the newly received evidence supports a previously unestablished fact necessary to substantiate the underlying claim.  Therefore, the Board finds that new and material evidence has been received.   Accordingly, the claim of entitlement to service connection for a low back disorder is reopened.


ORDER

An initial disability rating greater than 10 percent for tinnitus is denied.

An effective date earlier than August 21, 2013, for the grant of service connection for tinnitus is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for ED loss is denied.

Service connection for headaches is granted.

Service connection for a vision disorder is denied.

Service connection for a neck disorder is denied.

Service connection for depressive disorder is granted.

Service connection for a sleep disorder is granted.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.

New and material evidence having been received, the claim of entitlement to service connection for lumbar degenerative disc disease is reopened; the appeal is granted to this extent only.


REMAND

With regard to the low back issue, the Veteran's service treatment records are negative for back complaints.  Post-service medical evidence shows a March 2010 private treatment record noting a history of back pain for the past five years and an MRI report showing lumbar degenerative disc disease.  In December 2013 correspondence, the Veteran wrote that he began experiencing back pain in service following an injection in his butt which has continued since service.  In February 2014 correspondence, the Veteran wrote that, while a March 2010 private treatment record noted an injury to the back in 2005, this history was inaccurate and that he reinjured his back in 2005 but that the original injury occurred during his military service.  No medical opinion has been obtained to determine whether the Veteran's diagnosed back disability is related to his military service.  As there is medical evidence of a current low back disorder which may be associated with an in-service injection, a VA examination as to this issue is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the TDIU issue, as above, the Board has granted service connection for a headache disability as well as an acquired psychiatric disability.  After effectuating these awards and assigning disability ratings, the Veteran's claim for a TDIU and must be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether the Veteran's  claimed low back disorder is related to the Veteran's active service.  The claims file should be made available to and reviewed by the examiner.

Initially, the examiner should identify all disorders of the low back found, to include lumbar degenerative disc disease diagnosed by MRI in March 2010.

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to service, to include as a result of an in-service inoculation. 

The examiner should consider the Veteran's lay statements regarding low back symptomatology since service and any other pertinent evidence in the claims file, to include March 2010 private treatment records showing a history of low back pain beginning in approximately 2005.

A complete rationale for the opinions expressed should be provided.  

2. After effectuating the above awards of service connection for a headache disability and an acquired psychiatric disability as well as assigning disability ratings for these disabilities, readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


